Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    Applicants’ amendment dated April 21st, 2021 responding to the Office Action January 21st, 2021 provided in the rejection of claims 1-20.
2.    Claims 1, 2, 9, 12-13 and 20 are amended.
3.    This office action is based on Applicants' amendment filed on April 21st, 2021 and an interview conducted on 5/12/2021 with Applicants’ representative Attorney Justin Mullen (Reg. No. 74567).

4.    Authorization for this examiner’s amendment was given in an interview with Attorney Justin Mullen (Reg. No. 74567).
5.    Claims 1, 5-12 and 15-20 are allowed.
6.    Claims 2-4 and 13-14 are canceled.
7.    The application has been amended as follows:

IN THE CLAIMS:

1. (Currently Amended) A testing system for dynamically testing a product and a process of a production environment in a virtual testing environment, the testing system comprises:

a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, causes the processor to:
retrieve production data related to each of one or more production activities corresponding to one or more events executing in real-time, wherein each of the one or more production activities are related to the product and the process of the production environment;
generate each of one or more scenarios of the production environment in the virtual testing environment in real-time, based on sequencing of each of the one or more events, wherein the sequencing of the one or more events is iteratively performed until a correct sequence is obtained, and wherein obtaining the correctness of the sequence comprises determining if the one or more events are present in a list of predefined production activities;
create, in the virtual testing environment, a virtual process and a virtual product corresponding to the process and the product of the production environment, respectively, based on at least the one or more events, the generated one or more scenarios occurring due to the one or more events, and historical data obtained from a shared repository associated with the testing system; and
re-play each of the one or more production activities in the virtual testing environment for testing the virtual process and the virtual product[[.]],
wherein to retrieve the production data from the production environment in the real-time, the processor is configured to: 
obtain a snapshot of the production data; 
assign a value to a data cleaning flag associated with each of the one or more production activities, wherein the value is set as "False" for each of the one or more production activities that are present in the list of predefined production activities, and the value is set as "True" for each of the one or more production activities that are to be included to the list of the predefined production activities; and
create a copy of the production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "False" in a first database associated with the testing system and the production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "True" in a second database associated with the testing system; 
 wherein the processor is further configured to update, dynamically, the value of the data cleaning flag associated with the one or more production activities from "True" to "False", when the processor detects the one or more production activities corresponding to the one or more events, and the sequence of the one or more events, using pre-trained machine 4Application No.: 16/365,248 Attorney Docket No.: 11612.0839-00000 learning techniques, based on analysis of historical data obtained from a shared repository associated with the testing system and the production data;
wherein the processor is further configured to migrate the one or more production activities from the second database to the first database upon updating the value of the data cleaning flag associated with the one or more production activities from "True" to "False", wherein the first database comprises production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "False" and the second database comprises production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "True"; and 
wherein the processor is further configured to dynamically test the product and the process of the production environment without interrupting working of the product and the process by performing tests on recreated virtual process and virtual product in the virtual testing environment.

2-4. (Canceled). 

5. (Original) The testing system as claimed in claim 1, wherein the production data comprises names of the one or more production activities and the one or more events, identifiers (IDs) associated with the one or more production activities, time 

6. (Currently Amended) The testing system as claimed in claim 1, wherein the processor performs the sequencing of the one or more events based on one or more of: a time stamp associated with the one or more production activities and one or more unique identifiers associated with the one or more production activities, wherein the sequence of the one or more events comprises at least one of [[a]] the correct sequence, a partially correct sequence and an incorrect sequence.

7. (Currently Amended) The testing system as claimed in claim 6, wherein, when the processor determines the sequence of the one or more events to be the correct sequence, the processor fetches a scenario corresponding to the one or more events from [[a]] the shared repository associated with the testing system.

8. (Currently Amended) The testing system as claimed in claim 6, wherein, when the processor determines the sequence of the one or more events to be the partially correct sequence, the processor performs at least one of, generating request for retransmission of production data for the sequencing the one or more events and ignoring the one or more events that are redundant in the sequence of the one or more events; and when the processor determines the sequence of the one or more events to be the incorrect sequence, the processor self-learns by [[analysing]] analyzing historical data obtained from a shared repository associated with the testing system and the one the sequencing the one or more events.

9. (Previously Presented) The testing system as claimed in claim 1, wherein to create the virtual process and the virtual product, the processor is configured to:
receive one or more images associated with the one or more production activities implemented in the production environment, wherein the one or more images comprise one or more objects, and wherein the one or more images facilitate simulation of each of the one or more production activities in the virtual testing environment; and
replicate a position and a layout of each of the one or more objects present in the one or more images, in the virtual testing environment.

10. (Original) The testing system as claimed in claim 1, wherein for testing, the processor is configured to:
provide the production data to the virtual product;
trigger each of one or more virtual applications sequentially to perform the corresponding one or more production activities in accordance with the production data, until the virtual process is completely simulated, wherein the one or more virtual applications are installed in the virtual product for implementing the virtual process; and
receive a response from each of the one or more virtual applications sequentially, wherein each response is a test result obtained upon simulating the virtual process.



12. (Currently Amended) A method of dynamically testing a product and a process of a production environment in a virtual testing environment, the method comprising:
retrieving, by a testing system, production data related to each of one or more production activities corresponding to one or more events executing in real-time, wherein each of the one or more production activities are related to the product and the process of the production environment;
generating, by the testing system, each of one or more scenarios of the production environment in the virtual testing environment in real-time, based on sequencing of each of the one or more events, wherein the sequencing of the one or more events is iteratively performed until a correct sequence is obtained, and wherein obtaining the correctness of the sequence comprises determining if the one or more events are present in a list of predefined production activities;
creating, in the virtual testing environment, by the testing system, a virtual process and a virtual product corresponding to the process and the product of the production environment, respectively, based on at least the one or more events, the generated one or more scenarios occurring due to the one or more events, and historical data obtained from a shared repository associated with the testing system; and
,
wherein to retrieve the production data from the production environment in the real-time, the processor is configured to: 
obtain a snapshot of the production data; 
assign a value to a data cleaning flag associated with each of the one or more production activities, wherein the value is set as "False" for each of the one or more production activities that are present in the list of predefined production activities, and the value is set as "True" for each of the one or more production activities that are to be included to the list of the predefined production activities; and
create a copy of the production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "False" in a first database associated with the testing system and the production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "True" in a second database associated with the testing system; 
 wherein the processor is further configured to update, dynamically, the value of the data cleaning flag associated with the one or more production activities from "True" to "False", when the processor detects the one or more production activities corresponding to the one or more events, and the sequence of the one or more events, using pre-trained machine   learning techniques, based on analysis of historical data obtained from a shared repository associated with the testing system and the production data;
wherein the processor is further configured to migrate the one or more production activities from the second database to the first database upon updating the value of the data cleaning flag associated with the one or more production activities from "True" to "False", wherein the first database comprises production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "False" and the second database comprises production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "True"; and 
wherein the processor is further configured to dynamically test the product and the process of the production environment without interrupting working of the product and the process by performing tests on recreated virtual process and virtual product in the virtual testing environment.

13. (Canceled). 

14. (Canceled). 

15. (Currently Amended) The method as claimed in claim 12, wherein the sequencing of the one or more events is performed based on one or more of: a time the correct sequence, a partially correct sequence and an incorrect sequence.

16. (Currently Amended) The method as claimed in claim 15, wherein, upon determination of the sequence of the one or more events to be the correct sequence, fetching a scenario corresponding to the one or more events from [[a]] the shared repository associated with the testing system.

17. (Currently Amended) The method as claimed in claim 15, wherein, upon determination of the sequence of the one or more events to be the partially correct sequence, performing at least one of, generating request for retransmission of production data for the sequencing the one or more events and ignoring the one or more events that are redundant in the sequence of the one or more events; and 
upon determination of the sequence of the one or more events to be the incorrect sequence, performing self-learning by [[analysing]] analyzing historical data obtained from a shared repository associated with the testing system and the one or more production activities of the production environment, and creates data required for the sequencing the one or more events.

18. (Original) The method as claimed in claim 12, wherein the virtual process and the virtual product are created by:

replicating a position and a layout of each of the one or more objects present in the one or more images, in the virtual testing environment.

19. (Original) The method as claimed in claim 12, wherein the testing is performed by:
providing the production data to the virtual product;
triggering each of one or more virtual applications sequentially to perform the corresponding one or more production activities in accordance with the production data, until the virtual process is completely simulated, wherein the one or more virtual applications are installed in the virtual product for implementing the virtual process; and
receiving a response from each of the one or more virtual applications sequentially, wherein each response is a test result obtained upon simulating the virtual process.

20. (Currently Amended) A non-transitory computer readable medium for dynamically testing a product and a process of a production environment in a virtual testing environment, having stored thereon one or more instructions that when processed by at least one processor causes a testing system to perform operations comprising:

generating each of one or more scenarios of the production environment in the virtual testing environment in real-time, based on sequencing of each of the one or more events, wherein the sequencing of the one or more events is iteratively performed until a correct sequence is obtained, and wherein obtaining the correctness of the sequence comprises determining if the one or more events are present in a list of predefined production activities;
creating a virtual process and a virtual product corresponding to the process and the product of the production environment, respectively, based on at least the one or more events, the generated one or more scenarios occurring due to the one or more events, and historical data obtained from a shared repository associated with the testing system; and
re-playing each of the one or more production activities in the virtual testing environment for testing the virtual process and the virtual product[[.]],
wherein to retrieve the production data from the production environment in the real-time, the processor is configured to: 
obtain a snapshot of the production data; 
assign a value to a data cleaning flag associated with each of the one or more production activities, wherein the value is set as "False" for each of the one or more production activities that are present in the list of predefined production activities, and the value is set as "True" for each of the one or more production activities that are to be included to the list of the predefined production activities; and
create a copy of the production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "False" in a first database associated with the testing system and the production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "True" in a second database associated with the testing system; 
 wherein the processor is further configured to update, dynamically, the value of the data cleaning flag associated with the one or more production activities from "True" to "False", when the processor detects the one or more production activities corresponding to the one or more events, and the sequence of the one or more events, using pre-trained machine   learning techniques, based on analysis of historical data obtained from a shared repository associated with the testing system and the production data;
wherein the processor is further configured to migrate the one or more production activities from the second database to the first database upon updating the value of the data cleaning flag associated with the one or more production activities from "True" to "False", wherein the first database comprises production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "False" and the second database comprises production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "True"; and 
wherein the processor is further configured to dynamically test the product and the process of the production environment without interrupting working of the product and the process by performing tests on recreated virtual process and virtual product in the virtual testing environment.

				Reason for Allowance
8.    Claim 1, 5-12 and 15-20 are allowed over the prior arts of record.
9.    The following is an examiner’s statement of reasons for allowance:
A.	Claims 1, 12 and 20 are amended including the limitations from claims 2-4 and 13-14 and specification paragraph [0022].
B.  Regarding claims 1, 12 and 20 the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claims 1, 12 and 20.

... wherein the sequencing of the one or more events is iteratively performed until a correct sequence is obtained, and wherein obtaining the correctness of the sequence comprises determining if the one or more events are present in a list of predefined production activities…
update, dynamically, the value of the data cleaning flag associated with the one or more production activities from "True" to "False", when the processor detects the one 
dynamically test the product and the process of the production environment without interrupting working of the product and the process by performing tests on recreated virtual process and virtual product in the virtual testing environment and in combination with all other limitations/elements as claimed in claims 1, 12 and 20. Such features in combination, render obviousness, are allowed over the prior art of record.
Claims 5-11 and 15-19 are dependent upon claims 1 and 12. Since the independent claims 1 and 12 is allowable, claims 5-11 and 15-19, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue fee and, to avoid processing delays, should preferably accompany the Issue fee. Such submissions should be dearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vijayalekshmi (US Patent No. 10,452,523 B1) discloses method for use with a data management service that provides a finite state machine with machine learning based generation of tests to ensure exhaustive coverage of the compound states of an 
Shanmugam et al. (US Patent No. 10,802,948 B2) discloses the data provisioning application 212 may be further be configured to automatically detect the testing data requirements of the testing application.  For instance, the data provisioning application 212 may, through machine learning, detect a pattern of testing data requests for a particular testing application.  In an exemplary embodiment, a user may request a certain type of testing data (e.g., account data) at a particular interval (e.g., on a daily basis) – See Col. 9, lines 50-57 and specification for more details.
Lin (US Pub. No. 2020/0183806 A1) discloses the performance testing computer vision system 108 can apply machine learning to elements identified manually by a user to automatically identify objects or elements through computer vision.  In yet another example, the performance testing computer vision system 108 can use graphical user interface scripting to generate a computer vision-based testing package – See paragraphs [0038 and 0059] and specification for more details.
Raman et al. (US Patent No. 10,073,763 B1) discloses a method includes the actions of receiving a log file that includes log records generated from a code base; processing the log file through a pattern mining algorithm to determine a usage pattern; generating a graphical representation based on an analysis of the usage pattern; processing the graphical representation through a machine learning algorithm to select a set of test cases from a plurality of test cases for the code base and to assign a 
Wang et al. (US Pub. No. 2015/0227838 A1) discloses a method of building a model for predicting failure of a machine, including parsing daily machine event logs of one or more machines to extract data for a plurality of features, parsing service notifications for the one or more machine to extract failure information data, creating bags from the daily machine event log data and failure information data for multiple instance learning by grouping daily event log data into the bags based on a predetermined predictive interval, labeling each bag with a with a known failure as positive, and bags without known failures as negative, where a bag is a set of feature vectors and an associated label – See paragraphs [0007, 0015-0016 and 0097].
Gong et al. (US Pub. No. 2018/0239651 A1) discloses unique identifiers may also designate a hierarchy of each of the nodes (e.g., backup control nodes) within the grid.  For example, the unique identifiers of each of the backup control nodes may be stored in a list of backup control nodes to indicate an order in which the backup control nodes will take over for a failed primary control node to become a new primary control node…A backup control node may use various methods to determine that the primary control node has failed.  In one example of such a method, the primary control node may transmit (e.g., periodically) a communication to the backup control node that indicates that the primary control node is working and has not failed, such as a heartbeat communication – See paragraph [0143 and 0147].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.